DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the recitation that the radius of the railings “may” be 10 mm is indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15-20 are rejected based on their dependency, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akaiwa et al. (2005/0281600) in view of Kanai (2019/0061374) and Nariyama (2018/0326769).
Akaiwa discloses a plurality of selectively sized flexible tactile signs (Fig. 9B), each with respective Braille indicia on a portion thereof for application to a respective staircase railing proximate an end of a respective staircase (paragraph 0083) extending in a respective vertical direction from a respective level of a multilevel structure comprising: a flexible substrate (T, Fig. 2) having an adhesive backing (paragraph 0037) and an associated release liner (T2, Fig. 2).
However, the Braille indicia disclosed by Akaiwa comprises embossing rather than a first layer of ink printed on a side of the flexible substrate opposite the adhesive backing in a pattern defining the respective Braille indicia; multiple layers of ink printed in registration with the pattern atop of the first layer of ink has a height of at least 0.79 mm relative to the first side of the substrate; and a sealing layer of ink printed atop the substrate and multiple layers of ink. Kanai teaches that it was known in the art to create a Braille sign by providing a substrate (50, Figs. 1 and 3); printing a first layer of ink (11, Figs. 1 and 3, paragraph 0034) on a first side of the substrate in a pattern to define desired braille indicia; printing multiple layers of ink in registration with the pattern atop of the first layer of ink (12a to 12i, Fig. 3, paragraph 0035); and printing a sealing layer of ink atop the substrate and multiple layers of ink (13, Fig. 3, paragraph 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the Braille indicia disclosed by Akaiwa using the method taught by Kanai, in order to obviate the need for the Braille embossing unit.
Further, it is not known what the radius of the railing is. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the railings have a 10 mm radius because it is well known that railings can vary in radius and as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tactile signs such that the plurality of Braille indicia do not separate from the substrate on a condition that respective portions of the substrate bearing each of the braille indicia is flexed in an arc of a 10 mm radius circle, in order that the label can adhere to the railing without the indicia separating. 
Further the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). However, Nariyama teachers that it was known in the art to make Braille indicia in the range of 0.5 mm to 1.2 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai at least 0.79 mm, as taught by Nariyama, and as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Further, the Braille indicia does not include a Braille directional identifier including an identification of the respective level and the respective vertical direction from which the respective staircase extends. But because there is no structural difference between the Braille disclosed by Akaiwa and that recited here, Akaiwa anticipates this claim language.
Regarding claim 16, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a DI-NOC architectural finish would be suitable for the fabrication of a braille substrate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the braille substrate disclosed by Kanai from a DI-NOC architectural finish. See MPEP § 2144.07.
Regarding claims 15 and 18, the ink layers disclosed by Kanai are UV curable. However, the first layer of ink is not a matte finish. Nariyama teaches that it was known in the art to make the first layer of a multi-layer braille indicia have a matte finish (paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer disclosed by Kanai have a matte finish, as taught by Nariyama, in order to better adhere the subsequent layers thereto. 
Further, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Nariyama teaches that a clear ink would be suitable for the fabrication of a braille indicia (see paragraph 0044), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the braille indicia disclosed by Kanai from clear ink. See MPEP § 2144.07.
Further, the recitation that one of the layers is a different color does not define over the prior art because it has been held that matters relating to ornamentation only, and having no mechanical function, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Regarding claims 19, and 20, Kanai discloses only five layers of ink. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use seven layers of ink as a matter of design choice and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Because “embossing” means raising up, it is interpreted that an “embossing finish” is any finish that raises the braille indicia. The Specification provides no other definition. Each layer disclosed by Kanai raises up the indicia, and so each layer comprises an embossing finish.
Further, the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 0.79 mm (claim 19) or 1.58 mm (claim 20) in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, as indicated above the prior art discloses Braille labels for handrails on stairs. The reference to Szudy (5,065,837) discloses Braille indicia that “identifies the steps along which the handrail extends” (column 1, lines 36-36). The reference to Akaiwa et al. (2005/0281600) discloses Braille indicia that allows “vision-impaired persons to easily recognize the ascending (descending) start position of the stairs” (column 0083). The reference to Raynes (5,284,444) discloses Braille indicia that gives “identification, direction and warning, such as (a) the location of the handrail, (b) the location of nearby departments, facilities, offices and rooms, (c) the location of interruptions of the handrail, (d) slopes, steps, wall openings, obstructions and turns, and (e) other information about the building” (column 1, lines 36-42). However, the prior art does not disclose providing Braille indicia on a handrail label that includes an identification of a respective level (of the building) and a respective vertical direction from which a respective staircase extends. These limitations are significant in a method claim.
Claims 2-13 would be allowable based on their dependencies, respectively.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/Primary Examiner, Art Unit 3631